Exhibit 10.13

 

 

 

 

Picture 3 [syrs20171231ex1013a0189001.jpg]

620 Memorial Drive, Suite 300

Cambridge, Ma 02139

Syros.com

 

November 6, 2017

Jeremy Springhorn

Via e-mail

Dear Jeremy:

On behalf of Syros Pharmaceuticals, Inc. (the "Company"), I am pleased to extend
the following offer and set forth the terms of your employment with the Company:

1.          You will be employed to serve on a full-time basis as Chief Business
Officer effective November 13,  2017.  As Chief Business Officer, you will
report to Nancy Simonian, the Company’s President and Chief Executive Officer,
and be responsible for leading all aspects of the Company’s business development
initiatives, playing a key role in the Company’s strategic planning process, and
such other duties as may from time to time be reasonably assigned to you by the
Company.

2.          Your salary will be $390,000 per year, paid semi-monthly in arrears
in accordance with the Company's normal payroll processes and subject to tax and
other withholdings as required by law. Such salary may be adjusted from time to
time in accordance with normal business practice and in the sole discretion of
the Company. You will receive performance reviews in accordance with the
Company’s standard practice for executive officers.

3.          You may participate in any and all bonus and benefit programs that
the Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs.  Specifically, you will be eligible to
receive a bonus of up to 40% of your base salary in your first full year of
employment with the Company, as approved by the Board of Directors.  Future
bonus eligibility will be approved by the Board of Directors.  Any bonus made
pursuant to this paragraph will be paid no later than March 15th of the year
immediately following the year to which the applicable annual bonus relates.

4.         Without otherwise limiting the "at-will" nature of your employment,
in the event your employment is terminated by the Company without Cause or by
you for Good Reason (each as defined below), you shall be entitled to the base
salary that has accrued and to which you are entitled as of the effective date
of such termination, and further, subject to the conditions set forth in the
second paragraph of this Section 4, the Company shall, for a period of nine (9)
months following your termination date: (i) continue to pay you, in accordance
with the Company's regularly established payroll procedure, your base salary as
severance; and (ii) provided you are eligible for and timely elect to continue
receiving group medical insurance pursuant to the "COBRA" law, continue to pay
the share of the premium for health dental and vision coverage that is paid by
the Company for active and similarly-situated employees who receive the same
type of coverage, unless the Company's provision of such COBRA payments will
violate the nondiscrimination requirements of applicable law, in which case this
benefit will not apply. If, within the three months prior to a Change in Control
or in the twelve months following a Change in Control, the Company, or its
successor, terminates your employment without Cause or you resign for Good
Reason, the Company, subject to the conditions set forth in the second paragraph
of this Section 4, will: (a) extend the severance benefits described in (i) and
(ii) above for an additional three months, such that the total severance benefit
period shall be one (1) year; (b) pay you a lump sum amount equal to your target
bonus in effect for the fiscal year in which your separation from employment
occurs; and (c) accelerate the







--------------------------------------------------------------------------------

 



vesting of all unvested stock options held by you as of the date your employment
is terminated such that 100% of such options shall become fully vested and
exercisable effective as of such date.

Notwithstanding the foregoing, you will not be entitled to receive any severance
benefits unless, within sixty (60) days following the date of termination,
you  have executed a severance and release of claims agreement in a form
prescribed by the Company or persons affiliated with the Company (which will
include, without limitation, a release of all releasable claims and
non-disparagement and cooperation obligations with Company paying reasonable
expenses incurred by you in connection with such cooperation, but not including
restrictive covenants with respect to non-competition or non-solicitation
greater than those contained in the Ancillary Agreements).  For clarity, the
foregoing release will not affect your rights to indemnification or defense,
vested benefits under benefit or equity plans, or under ERISA or COBRA. Any
severance payments shall be paid, or commence on the first payroll period
following the date the release becomes effective (the "Payment
Date").  Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the calendar year of the
termination, then the Payment Date shall be no earlier than January 1st of such
subsequent calendar year.  If you die after you execute the release of claims
and before you receive the severance payments you are entitled to, the remaining
payments will be paid to your spouse.  If she is not alive at the time, the
payments will be made to your estate.

For purposes of this Agreement, "Change in Control" means any transaction or
series of related transactions (a) the result of which is a change in the
ownership of the Company, such that more than 50% of the equity securities of
the Company are acquired by any person or group (as such terms are defined for
purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
that does not own capital stock of the Company of the effective date of such
change in control, (b) that results in the sale of all or substantially all of
the assets of the Company, or (c) that results in the consolidation or merger
of  the Company with or into another corporation or corporations or other entity
in which the Company is not the survivor (except any such corporation or entity
controlled, directly or indirectly, by the Company).

"Cause" means: (a) your conviction of, or plea of guilty or nolo contendere to,
any crime involving dishonesty or moral turpitude or any felony; or (b) you have
(i) engaged in material dishonesty, willful misconduct or gross negligence, (ii)
breached or threatened to breach either or both of the Ancillary Agreements (as
defined below), (iii) materially violated a Company policy or procedure causing
or threatening to cause substantial injury to the Company, and/or (iv) willfully
refused to perform your assigned duties to the Company, following written notice
of such refusal or breach by the Company and a period of thirty (30) days to
cure the same.

"Good Reason" means the occurrence of one or more of the following without your
written consent: (a) a material reduction in your authority, duties and/or
responsibilities as compared to your authority, duties and/or responsibilities
in effect immediately prior to the occurrence of the event (for example, but not
by way of limitation, this determination will include an analysis of whether you
maintain at least the same level, scope and type of duties and responsibilities
with respect to the management, strategy, operations and business of the
Company), or (b) a material reduction in your base compensation as compared to
your base compensation in effect immediately prior to the occurrence of the
event; provided, however, that no such occurrence shall constitute Good Reason
unless: (i) you give the Company a written notice of termination for Good Reason
not more than ninety (90) days after the initial existence of the condition,
(ii) the grounds for termination (if susceptible to correction) are not
corrected by the Company within thirty (30) days of its receipt of such notice,
and (iii) your termination of employment occurs within one (1) year following
the Company's receipt of such notice.

5.          Subject to the approval of the Board of Directors of the Company
(the “Board”), the Company will grant to you an option (a "Time-Based Option")
under the Company's 2016 Stock Incentive Plan (the "Plan") for the purchase of
150,000 shares of common stock of the Company







--------------------------------------------------------------------------------

 



(“Common Stock”), at a price per share equal to the closing price of the Common
Stock on the date of Board approval, which option shall be granted within 30
days of your first day of employment. The Time-Based Option shall vest (i) as to
25% of the shares underlying the option on the one-year anniversary of your
first day of employment, and (ii) as to the remaining shares underlying the
option in equal monthly installments for the next 36 months thereafter, becoming
fully vested on the fourth anniversary of your first day of employment, provided
that you remain employed by us on the applicable vesting date. Subject to the
approval of the Board, you shall also be granted an option (a "Performance-Based
Option") under the Plan to purchase an additional 50,000 shares of Common Stock
of the Company, at a price per share equal to the closing price of the Common
Stock on the date of Board approval, which option shall be granted within 30
days of your first day of employment and vest six years from your first day of
employment, subject to accelerated vesting according to the following schedule:
(i) 33% upon the earlier of (A) achievement of clinical proof of concept with a
molecule beyond SY-1425 or (B) the start of the first pivotal trial; and (ii)
67% upon signing by the Company of a business development, collaboration or
partnership agreement around the Company’s platform or one of its product
candidates other than  the transaction previously disclosed to you, in each
cased based on parameters approved by the Board, and provided that the
Participant remains employed by the Company on the applicable vesting date.

Each of the Time-Based Option and the Performance-Based Option shall be subject
to all terms herein,  including the acceleration of vesting under the
circumstances set forth in paragraph 4 above, and other provisions set forth in
the Plan and in a separate option agreement.

You will be eligible to receive such future long-term incentive awards as the
Board shall deem appropriate.

6.          You will be required to execute an Invention and Non-Disclosure
Agreement and a Non-Competition and Non-Solicitation Agreement in the forms
attached as Exhibit A and Exhibit B, respectively, as a condition of employment
(such agreements are referred to as "Ancillary Agreements").  Upon your
appointment by the Board of Directors as an “executive officer” of the Company,
the Company will enter into an Indemnification Agreement with you in the form
currently approved by the Board of Directors.

7.          You represent that you are not bound by any employment contract,
restrictive covenant or other restriction preventing you from entering into
employment with or carrying out your responsibilities for the Company, or which
is in any way inconsistent with the terms of this letter.

8.          You agree to provide to the Company, within three days of your hire
date, documentation of your eligibility to work in the United States, as
required by the Immigration Reform and Control Act of 1986. You may need to
obtain a work visa in order to be eligible to work in the United States.  If
that is the case, your employment with the Company will be conditioned upon your
obtaining a work visa in a timely manner as determined by the Company.

9.          This letter shall not be construed as an agreement, either expressed
or implied, to employ you for any stated term, and shall in no way alter the
Company's policy of employment at will, under which both you and the Company
remain free to terminate the employment relationship, with or without cause, at
any time, with or without notice.   Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company.

10.        This letter is intended to provide payments that are exempt from or
compliant with Section 409A (as defined in Attachment A), and should be
interpreted consistent with that intent.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK







--------------------------------------------------------------------------------

 



If you agree with the employment provisions of this letter, please sign the
letter and exhibits, scan the signature pages and email to Lisa Roberts at
lroberts@syros.com.  If you do not accept this offer by November 8, 2017, this
offer will be revoked.

Very truly yours,

 

 

 

 

 

/s/ Nancy Simonian

 

Name:

Nancy Simonian

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

The foregoing correctly sets forth the terms of my

 

employment by Syros Pharmaceuticals, Inc.

 

 

 

 

 

/s/ Jeremy Springhorn

Date:

 11/9/17

Jeremy Springhorn

 

 







--------------------------------------------------------------------------------

 



Attachment A

Payments Subject to Section 409A

1.          Subject to this Attachment A, any severance payments that may be due
under the letter agreement shall begin only upon the date of your "separation
from service" (determined as set forth below) which occurs on or after the
termination of your employment. The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to you under the
letter agreement, as applicable:

(a)        It is intended that each installment of the severance payments under
the letter agreement provided under shall be treated as a separate “payment" for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A"). Neither the Company nor you shall have the right to accelerate
or defer the delivery of any such payments except to the extent specifically
permitted or required by Section 409A.

(b)        If, as of the date of your "separation from service" from the
Company, you are not a "specified employee" (within the meaning of Section
409A), then each installment of the severance payments shall be made on the
dates and terms set forth in the letter agreement.

(c)        If, as of the date of your "separation from service" from the
Company, you are a "specified employee" (within the meaning of Section 409A),
then:

(i)         Each installment of the severance payments due under the letter
agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section l.409A-l (b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in the letter agreement; and

(ii)        Each installment of the severance payments due under the letter
agreement that is not described in this Attachment A, Section 1(c)(i) and that
would, absent this subsection, be paid within the six-month period following
your "separation from service" from the Company shall not be paid until the date
that is six months and one day after such separation from service (or, if
earlier, your death), with any such installments that are required to be delayed
being accumulated during the six­ month period and paid in a lump sum on the
date that is six months and one day following your separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A- 1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.

2.          The determination of whether and when your separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section l.409A-l
(h). Solely for purposes of this Attachment A, Section 2, "Company" shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Internal Revenue Code of 1986, as
amended.







--------------------------------------------------------------------------------

 



3.          The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of the letter
agreement (including this Attachment) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.







--------------------------------------------------------------------------------

 



Exhibit A

INVENTION AND NON-DISCLOSURE AGREEMENT

This Agreement is made by and between Syros Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Jeremy Springhorn (the “Employee”).

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

Condition of Employment.

The Employee acknowledges that his/her employment and/or the continuance of that
employment with the Company is contingent upon his/her agreement to sign and
adhere to the provisions of this Agreement. The Employee further acknowledges
that the nature of the Company's business is such that protection of its
proprietary and confidential information is critical to the business' survival
and success.

Proprietary and Confidential Information.

The Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company.  By way of illustration, but not
limitation, Proprietary Information may include discoveries, inventions,
products, product improvements, product enhancements, processes, methods,
techniques, formulas, compositions, compounds, negotiation strategies and
positions, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data, computer programs (including software
used pursuant to a license agreement), customer, prospect and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company.  The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.  While
employed by the Company, the Employee will use the Employee's best efforts to
prevent unauthorized publication or disclosure of any of the Company’s
Proprietary Information.

The Employee agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible or intangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company and shall not be copied or removed from the Company premises except
in the pursuit of the business of the Company.  All such materials or copies
thereof and all tangible property of the Company in the custody or possession of
the Employee shall be delivered to the Company, upon the earlier of (i) a
request by the Company or (ii) termination of his/her







--------------------------------------------------------------------------------

 



employment.  After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.

The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs 2(a) and 2(b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph 2(b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee in the course of the Company’s business.

Notwithstanding the provisions of (a)-(c) above, nothing in this Agreement
prohibits the Employee from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies or participating in government agency
investigations or proceedings.  The Employee is not required to notify the
Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information the Employee obtained through a
communication that was subject to the attorney-client privilege.  Further,
notwithstanding the Employee’s confidentiality and nondisclosure obligations,
the Employee is hereby advised as follows pursuant to the Defend Trade Secrets
Act: “An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

Developments.

The Employee will make full and prompt disclosure to the Company of all
discoveries, inventions, improvements, enhancements, processes, methods,
techniques, developments, software, and works of authorship, whether patentable
or not, which are created, made, conceived or reduced to practice by him/her or
under his/her direction or jointly with others during his/her employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Developments”).

The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.  However, this
paragraph 3(b) shall not apply to Developments which do not relate to the
business or research and development conducted or planned to be conducted by the
Company at the time such Development is created, made, conceived or reduced to
practice and which are made and conceived by the Employee not during normal
working hours, not on the Company’s premises and not using the Company’s tools,
devices, equipment or Proprietary Information.  The Employee understands that,
to the extent this Agreement shall be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 3(b) shall be
interpreted not to







--------------------------------------------------------------------------------

 



apply to any invention which a court rules and/or the Company agrees falls
within such classes.  The Employee also hereby waives all claims to moral rights
in any Developments.

The Employee agrees to cooperate fully with the Company, both during and after
his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments.  The Employee shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Development.  The Employee further agrees that if the
Company is unable, after reasonable effort, to secure the signature of the
Employee on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the Employee hereby irrevocably designates and appoints each
executive officer of the Company as his/her agent and attorney-in-fact to
execute any such papers on his/her behalf, and to take any and all actions as
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.

Other Agreements.

The Employee represents that, except as the Employee has disclosed in writing to
the Company, the Employee is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his/her
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party.  The Employee further represents that his/her performance of all
the terms of this Agreement and the performance of his/her duties as an employee
of the Company do not and will not conflict with or breach any agreement with
any prior employer or other party to which the Employee is a party (including
without limitation any nondisclosure or non-competition agreement), and that the
Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work.  The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

Miscellaneous.

Equitable Remedies.  The restrictions contained in this Agreement are necessary
for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose.  The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure.  Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have







--------------------------------------------------------------------------------

 



the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

Obligations to Third Parties.  The Employee acknowledges and represents that
this agreement and the Employee’s employment with the Company will not violate
any continuing obligation the Employee has to any former employer or other third
party.

Disclosure of this Agreement.  The Employee hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
the Employee’s future employers or prospective business associates, of the terms
and existence of this Agreement and the Employee’s continuing obligations to the
Company hereunder.

Not Employment Contract.  The Employee acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his/her employment for any period of time and does not change the
at-will nature of his/her employment.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him or
her.  The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.

Severability.  In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

Waivers.  No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof).  Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

Entire Agreement; Amendment.  This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement.  This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company.  The Employee







--------------------------------------------------------------------------------

 



agrees that any change or changes in his/her duties, salary or compensation
after the signing of this Agreement shall not affect the validity or scope of
this Agreement.

Captions.  The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

WITNESS our hands and seals:

 

SYROS PHARMACEUTICALS, INC.

 

 

 

 

Date:

 

 

By:

/s/ Nancy Simonian

 

Name:

Nancy Simonian

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

11/9/17

  /s/ Jeremy Springhorn

 

 

       Jeremy Springhorn

 







--------------------------------------------------------------------------------

 



Exhibit B

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

This Agreement is made between Syros Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Jeremy Springhorn (the “Employee”).

For good consideration and in consideration of the employment or continued
employment of the Employee by the Company, including the equity consideration in
the Company, the Employee and the Company agree as follows:

1.         Non-Competition and Non-Solicitation.  While the Employee is employed
by the Company and for a period of one year after the termination or cessation
of such employment for any reason, the Employee will not directly or indirectly:

(a)        Engage or assist others in engaging in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company’s
business, including but not limited to any business or enterprise that develops,
manufactures, markets, licenses, sells or provides any product or service that
competes with any product or service developed, manufactured, marketed,
licensed, sold or provided, or planned to be developed, manufactured, marketed,
licensed, sold or provided, by the Company while the Employee was employed by
the Company; or

Notwithstanding the foregoing, Section 1(a) shall not preclude the Employee from
becoming an employee of, or from otherwise providing services to, a separate
division or operating unit of a multi-divisional business or enterprise (a
“Division”) if: (i) the Division by which the Employee is employed, or to which
the Employee provides services, is not competitive with the Company’s business
(within the meaning of Section 1(a)), (ii) the Employee does not provide
services, directly or indirectly, to any other division or operating unit of
such multi-divisional business or enterprise which is competitive with the
Company’s business (within the meaning of Section 1(a)) (individually, a
“Competitive Division” and collectively, the “Competitive Divisions”) and (iii)
the Competitive Divisions, in the aggregate, accounted for less than one-third
of the multi-divisional business or enterprises’ consolidated revenues for the
fiscal year, and each subsequent quarterly period, prior to the Employee’s
commencement of employment with the Division.

(b)        Either alone or in association with others, solicit, divert or take
away, or attempt to divert or take away, the business or patronage of any of the
clients, customers, or business partners of the Company which were contacted,
solicited, or served by the Company during the 12-month period prior to the
termination or cessation of the Employee’s employment with the Company; or

(c)        Either alone or in association with others (i) solicit or (ii) hire,
or recruit or attempt to hire, or engage or attempt to engage as an independent
contractor, any person who was employed or otherwise engaged by the Company at
any time during the term of the Employee’s employment with the Company;
provided, that this clause (ii) shall not apply to the recruitment or hiring or
other engagement of any individual whose employment or other







--------------------------------------------------------------------------------

 



engagement with the Company was terminated by the Company or the individual has
resigned from the Company  for a period of six months or longer.

(d)        Extension.  If the Employee violates the provisions of any of the
preceding paragraphs of this Section 1, the Employee shall continue to be bound
by the restrictions set forth in such paragraph until a period of one year has
expired without any violation of such provisions.

2.         Miscellaneous.

(a)        Equitable Remedies.  The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose.  The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure.  Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

(b)        Obligations to Third Parties.  The Employee acknowledges and
represents that this agreement and the Employee’s employment with the Company
will not violate any continuing obligation the Employee has to any former
employer or other third party.

(c)        Disclosure of this Agreement.  The Employee hereby authorizes the
Company to notify others, including but not limited to customers of the Company
and any of the Employee’s future employers or prospective business associates,
of the terms and existence of this Agreement and the Employee’s continuing
obligations to the Company hereunder.

(d)        Not Employment Contract.  The Employee acknowledges that this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue his/her employment for any period of time and does not
change the at-will nature of his/her employment.

(e)        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business, provided,
however, that the obligations of the Employee are personal and shall not be
assigned by him or her.  The Employee expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate thereof to whose employ the Employee may be transferred without the
necessity that this Agreement be re-signed at the time of such
transfer.  Notwithstanding the foregoing, if the Company is merged with or into
a third party which is engaged in multiple lines of business, or if a third
party engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of Section 1(a), the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.

(f)        Interpretation.  If any restriction set forth in Section 1 is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be







--------------------------------------------------------------------------------

 



interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

(g)        Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

(h)        Waivers.  No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right.  A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

(i)         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof).  Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

(j)         Entire Agreement; Amendment.  This Agreement supersedes all prior
agreements, written or oral, between the Employee and the Company relating to
the subject matter of this Agreement.  This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Employee and the Company.  The Employee agrees that any change or
changes in his/her duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

(k)        Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

[Remainder of this page intentionally left blank.]

 







--------------------------------------------------------------------------------

 



THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

 

 

 

Date:

 

 

By:

/s/ Nancy Simonian

 

 

Name:

Nancy Simonian

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Date:

11/9/17

 

/s/ Jeremy Springhorn

 

 

Jeremy Springhorn

 



--------------------------------------------------------------------------------